IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

DENNIS T. HUTTO,                         NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D16-1587

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed September 13, 2016.

Petition for Writ of Mandamus -- Original Jurisdiction.

Dennis Hutto, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      Pro se petitioner Dennis Hutto seeks a writ of mandamus compelling the circuit

court to complete its ministerial duty of transmitting Hutto’s timely notice of appeal of

an order prohibiting him from further pro se filings to this court. Finding merit to

Hutto’s claim, we grant the petition.
      The circuit judge in this case entered an order prohibiting the petitioner from

bringing further pro se filings on December 9, 2015. The petitioner filed a timely

motion for rehearing on December 10, 2015. * The court denied the motion on

December 21, 2015. The petitioner filed a timely notice of appeal on December 28,

2015. Instead of docketing and transmitting the notice of appeal to this court, the court

sent it back to the petitioner with a letter stating that the court refused to accept the

notice of appeal on the basis of the order prohibiting further pro se filings.

      The circuit court entered an appealable order and had the ministerial duty to

accept the petitioner’s notice of appeal and transmit a certified copy to this court. See,

e.g., G.W. v. Rushing, 22 So. 3d 819 (Fla. 2d DCA 2009). The circuit court could not

use the order prohibiting the petitioner from further pro se filings – the very same

order, in fact, that the petitioner was attempting to appeal – to refuse to accept a timely

notice of appeal of an appealable order that the court rendered.

      The petition is granted. The circuit court is directed to transmit to this court a

certified copy of the petitioner’s notice of appeal.

      PETITION GRANTED.

WOLF, LEWIS, and OSTERHAUS, JJ., CONCUR.




*
 The timely motion for rehearing postponed rendition of the underlying order. See
Fla. R. App. P. 9.020(i).

                                            2